                         Case 2:19-cv-01341-KJD-NJK Document 13 Filed 11/15/19 Page 1 of 4



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PAMELA L. McGAHA
                    3 Nevada Bar No. 8181
                      Pamela.McGaha@lewisbrisbois.com
                    4 MAYRA SALINAS-MENJIVAR
                      Nevada Bar No. 14607
                    5 Mayra.Salinas-Menjivar@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant
                      State Farm Mutual Automobile Insurance
                    9 Company
                   10
                                                         UNITED STATES DISTRICT COURT
                   11
                                                  DISTRICT OF NEVADA, SOUTHERN DIVISION
                   12
                                                                            ***
                   13
                        CLARK SEEGMILLER,                                      CASE NO. 2:19-cv-1341-KJD-NJK
                   14
                                           Plaintiff,                          STIPULATION AND ORDER TO
                   15                                                          EXTEND DISCOVERY DEADLINES
                                  vs.
                   16                                                          [FIRST REQUEST]
                      STATE FARM MUTAL AUTOMOBILE
                   17 INSURANCE COMPANY; DOES I through
                      X, inclusive, and ROE CORPORATIONS I
                   18 through X, inclusive,

                   19                      Defendants.

                   20

                   21            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   22 record, hereby stipulate and request that this Court extend discovery in the above-captioned case

                   23 sixty (60) days, up to and including Monday, April 6, 2020. In addition, the parties request that

                   24 the all other future deadlines contemplated by the Discovery Plan and Scheduling Order be

                   25 extended pursuant to Local Rule. In support of this Stipulation and Request, the parties state as

                   26 follows:
                   27            1.        On June 27, 2019, Plaintiff filed her Complaint in the Eight Judicial District Court.
                   28            2.        On July 11, 2019, Plaintiff served the Complaint on the Nevada Department of
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4828-0402-2700.1
ATTORNEYS AT LAW
                         Case 2:19-cv-01341-KJD-NJK Document 13 Filed 11/15/19 Page 2 of 4



                    1                       Business and Industry, Division of Insurance.

                    2            3.         On August 2, 2019, Defendant filed its Petition for Removal.
                    3            4.         On August 9, 2019, Defendant filed its Answer to Complaint.
                    4            5.         On September 18, 2019, the parties conducted an initial FRCP 26(f) conference
                    5            6.         On September 24, 2019, the Court entered the Stipulated Discovery Order.
                    6            7.         On September 30, 2019, Plaintiff served his FRCP 26 Initial Disclosures on
                    7                       Defendant.
                    8            8.         On October 4, 2019, Defendant served its FRCP 26 Initial Disclosures on
                    9                       Defendant.
                   10            9.         On November 6, 2019, Defendant served written discovery on Plaintiff. Plaintiff’s
                   11                       Responses are due on December 11, 2019.
                   12                                            DISCOVERY REMAINING
                   13            1.         The parties will continue participating in written discovery.
                   14            2.         Defendant will take the deposition of Plaintiff.
                   15            3.         Defendant will gather Plaintiff’s medical records once they have received
                   16                       Plaintiff’s signed authorizations.
                   17            4.         The parties may take the depositions of any and all other witnesses garnered
                   18                       through discovery.
                   19                      WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
                   20            The parties aver, pursuant to Local Rule 26-4, that good cause exists for the following
                   21 requested extension. This Request for an extension of time is not sought for any improper purpose

                   22 or other purpose of delay. Rather, it is sought by the parties solely for the purpose of allowing

                   23 sufficient time to conduct discovery.

                   24            Plaintiff’s lawsuit alleges he sustained significant injuries as a result of the subject
                   25 accident. The nature of any future damages claim by Plaintiff is currently unknown, but the

                   26 parties await Plaintiff’s upcoming medical evaluation which may shed light on Plaintiff’s medical
                   27 status, which in turn may impact his claimed damages. Plaintiff’s responses to Defendant’s

                   28 written discovery should also provide important information which impacts the scope of discovery
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4828-0402-2700.1                                         2
                         Case 2:19-cv-01341-KJD-NJK Document 13 Filed 11/15/19 Page 3 of 4



                    1 for this case. Accordingly, the parties request an extension of the current discovery deadlines,

                    2 including the expert deadlines, to allow the parties an opportunity to better understand the nature

                    3 of Plaintiff’s claims prior to the deadline to disclose experts.

                    4            Extension or Modification of The Discovery Plan and Scheduling Order. LR 26-4 governs

                    5 modifications or extension of the Discovery Plan and Scheduling Order. Any stipulation or

                    6 motion to extend or modify that Discovery Plan and Scheduling Order must be made no later than

                    7 twenty-one (21) days before the expiration of the subject deadline and must comply fully with LR

                    8 26-4.

                    9            This is the first request for extension of time in this matter. The parties respectfully submit

                   10 that the reasons set forth above constitute compelling reasons for the short extension.

                   11            The following is a list of the current discovery deadlines and the parties’ proposed

                   12 extended deadlines:

                   13      Scheduled Event           Current Deadline                     Proposed Deadline
                   14

                   15      Discovery Cut-off         Wednesday, February 5, 2020          Monday, April 6, 2020
                           Deadline to Amend         Closed                               Closed
                   16
                           Pleadings or Add
                           Parties
                   17
                           Interim Status Report     Friday, December 6, 2019             Tuesday, February 4, 2020
                   18
                           Expert Disclosure         Friday, December 6, 2019             Tuesday, February 4, 2020
                   19      pursuant to FRCP26
                           (a)(2)
                   20
                           Rebuttal Expert        Monday, January 6, 2020                 Thursday, March 5, 2020
                   21      Disclosure pursuant to
                           FRCP. 26(a)(2)
                   22      Dispositive Motions       Friday, March 6, 2020                Wednesday, May 6, 2020
                   23      Joint Pretrial Order      Monday, April 6, 2020                Friday, June 5, 2020
                   24 / / /

                   25 / / /

                   26 / / /
                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4828-0402-2700.1                                   3
                         Case 2:19-cv-01341-KJD-NJK Document 13 Filed 11/15/19 Page 4 of 4



                    1            WHEREFORE, the parties respectfully request that this Court extend the discovery period

                    2 by sixty (60) days from the current deadline of February 5, 2020, up to and including April 6,

                    3 2020, and the other dates as outlined in accordance with the table above.

                    4    DATED this 15th day of November, DATED this 15th day of November, 2019.
                         2019.
                    5                                     LEWIS BRISBOIS BISGAARD SMITH LLP
                         TITOLO LAW OFFICE
                    6
                                                          /s/ Pamela L. McGaha
                    7    /s/ Timothy R. Titolo
                                                          ROBERT W. FREEMAN, ESQ.
                    8    TIMOTHY R. TITOLO, Esq.          Nevada Bar No. 03062
                         Nevada Bar No. 3617              PAMELA L. McGAHA, ESQ.
                    9    9950 W. Cheyenne Avenue          Nevada Bar No. 8181
                         Las Vegas, Nevada 89129          MAYRA SALINAS-MENJIVAR
                   10    Attorneys for Plaintiff          Nevada Bar No. 14607
                                                          6385 S. Rainbow Boulevard, Suite 600
                   11                                     Las Vegas, Nevada 89118
                                                          Attorneys for Defendants
                   12

                   13                                                ORDER
                   14            IT IS SO ORDERED:
                   15

                   16            Dated this
                                 Dated:     _____ day18,
                                         November     of _____________,
                                                         2019           2019.

                   17
                                                             __________________________________
                   18                                        UNITED STATES MAGISTRATE JUDGE
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4828-0402-2700.1                                4
